Citation Nr: 1212204	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-30 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in part, denied service connection for depressive disorder.

The Veteran testified before the undersigned at a Travel Board hearing in January 2008.  A copy of the hearing transcript has been associated with the claims file.

The Board subsequently remanded the matter for additional development in March 2008 and August 2010.  That development has been completed, and the case is once again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is required in order to fully and fairly adjudicate the Veteran's claim.

The Veteran was afforded a VA examination in September 2010.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted an examination.  Based on these findings, he diagnosed the Veteran with depressive disorder, as well as a personality disorder with paranoid and antisocial features.  He concluded that the Veteran's depressive disorder was less likely than not related to service.  

He noted that the Veteran's self-report regarding the onset and course of his substance abuse was inconsistent, but that a total review of the records indicated that it began while he was in the service and was a meaningful factor for understanding his problems as a soldier.  However, it is unclear how the examiner reached this conclusion.  Service treatment records and personnel records contain no entries regarding substance abuse in service.  During the examination, the Veteran reported that he "hustled" or sold drugs during service.  However, he specifically denied abusing drugs during service, and later stated that he abused drugs and alcohol only after service, due to his mistreatment in service and the nature of his military discharge.  The examiner did not provide any basis for his inference that the Veteran abused drugs or alcohol during service.

In addition, the examiner noted that there was a reference to a severe personality problem on the part of the Veteran that was identified during service as a contributing factor to his difficulty with rules and authority.  The examiner himself diagnosed this problem as a personality disorder.  However, the Veteran's records do not reference a personality disorder.  Service treatment records reflect no such finding, and a December 1973 mental status evaluation was normal.  Notably, the Discharge Review Board, which upgraded the character of the Veteran's discharge, noted that the Veteran's offenses in service were caused by severe personal problems, but did not mention a personality disorder.  Transcripts from the associated hearing show the Veteran reported going AWOL in service in order to help his pregnant girlfriend.  While the VA examiner diagnosed a personality disorder, he incorrectly stated that a personality problem was noted in service.  The Board notes that generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Therefore, the VA examiner must specifically state whether any diagnosed acquired psychiatric disorder is the result of an aggravated or superimposed congenital personality disorder. 

In light of this evidence, the Board finds that the case must be remanded in order to obtain a supplemental opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner should state whether the Veteran abused drugs or alcohol during service and should state his basis for that conclusion.  He should also comment on whether the Veteran's diagnosed personality disorder contributed to his difficulties in service in light of the fact that no personality disorder was noted either during service or by the Discharge Review Board after service.  Finally, based on the examiner's answers to these questions, he should provide an opinion as to whether it is at least as likely as not that the Veteran's depressive disorder is related to service to include whether such was superimposed on a personality disorder in service.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the examiner who performed the September 2010 VA examination for a supplemental opinion.  After a review of the claims folder, the examiner should address the following:

(A) Whether it is at least as likely as not that the Veteran abused drugs or alcohol during service.  The examiner should provide a complete rationale for this conclusion.

(B) As to the currently diagnosed personality disorder, whether it is at least as likely as not that there was a superimposed disease or injury in service resulting in a current acquired psychiatric disorder.  The examiner should comment on how the Veteran's currently diagnosed personality disorder contributed to his difficulties in service in light of the fact that no personality disorder was noted either during service or by the Discharge Review Board after service.

(C) Whether it is at least as likely as not that the Veteran's currently diagnosed depressive disorder is etiologically related to service.
	
If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disabilities at issue.  A rationale for all opinions expressed must be provided.

The term "at least as likely as not" used above does not mean merely within the realm of medical possibility, but rather that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


